Citation Nr: 0703704	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  97-32 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for nausea, weight 
loss, diarrhea, and loss of appetite due to an undiagnosed 
illness.

2.  Entitlement to service connection for lung weakness and 
chest pain due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1988 to November 1992.  He served in the Southwest 
Asia Theater of Operations from January 1991 to May 1991 and 
was awarded the Southwest Asia Service Medal with one star 
and the Kuwait Liberation Medal, among others.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from a June 1996 rating decision that essentially denied, 
among other things, service connection for nausea due to 
undiagnosed illness and a February 1997 rating decision, that 
continued to deny service connection for nausea, but also 
denied service connection for weight loss, loss of appetite, 
chest pain, and lung weakness due to undiagnosed illness.  An 
August 1997 rating decision continued to deny the claims.  In 
October 1998, the Board remanded the claims for further 
development.  In February 2005, the Board remanded the claims 
again for further development, including a VA examination.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has a 
chronic undiagnosed illness manifested by nausea, weight 
loss, diarrhea, and loss of appetite.  The medical evidence 
does show that the veteran has gastritis, ulcers, duodenitis, 
and gastroesophageal reflux, which are known diagnosed 
disorders that were not manifested in service and are not 
shown to be related to the veteran's service; peptic ulcer 
disease was not manifested within the first postservice year.

2.  The medical evidence does not show that the veteran has 
an undiagnosed illness manifested by lung weakness and chest 
pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for nausea, weight 
loss, diarrhea, and loss of appetite due to undiagnosed 
illness are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).
2.  The criteria for service connection for lung weakness and 
chest pain due to undiagnosed illness are not met. 38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and has been notified 
of the information and evidence necessary to substantiate the 
claims and of the efforts to assist him.  In letters dated in 
March 2002 and May 2005, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The May 2005 letter advised the veteran to submit 
"any evidence in [his] possession that pertains to [his] 
claim[s]."  The claim was subsequently readjudicated by a 
September 2006 supplemental statement of the case (SSOC).   

While complete VCAA notice was not given prior to the rating 
decision on appeal, and such notice would have been 
impossible as the VCAA was not enacted until a later date, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the AMC prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  

The veteran has been notified of the type of evidence needed 
to evaluate the disability rating and to determine the 
effective date of an award in regards to his claims in 
November 2006 correspondence. (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, such notice 
only becomes significant when there is an award of the 
benefit sought (compensation).  As the decision below is a 
denial rather than a grant of compensation, neither the 
rating of the disability at issue nor effective of award is 
relevant.  

All pertinent (identified) records available have been 
secured.  The veteran has been provided a VA examination.  He 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim.

II.  Factual Background

The veteran's service medical records (SMR's), including a 
June 1992 separation examination, are completely negative for 
any complaints, treatment, or diagnoses of any chronic 
digestive disorder with nausea, weight loss, diarrhea, and 
loss of appetite, as well as a chronic lung weakness or chest 
pain disorder.  On his December 1987 enlistment examination, 
he weighed 169 pounds, whereas on his June 1992 separation 
examination he weighed 205 pounds.  An April 1989 record 
indicated that the veteran was treated for an upper 
respiratory infection.  A June 1992 chest x-ray was negative.  
On his separation report of medical history dated in June 
1992, he specifically denied any stomach trouble, frequent 
indigestion, shortness of breath, pain or pressure in chest, 
palpation or pounding heart, and heart trouble.  

A record in the veteran's 201 file revealed that the veteran 
was exposed to a potential health hazard.  The record showed 
that he was deployed during Operation Desert Storm to Kuwait 
in February - March 1991 time frame.  As such, he was exposed 
to heavy atmospheric smoke generated as a result of numerous 
oil-well fires.  It was noted that the likelihood and nature 
of any potential long-term health hazard as a result of this 
exposure are unknown at this time.  

December 1992 to March 1999 treatment records from Dr. W. A. 
H. had several physical examinations that revealed that the 
veteran's lungs were clear and no masses were noted in the 
abdomen.  A February 1993 record noted that the veteran had 
been losing weight and the veteran thought he had the flu 
because he was achy and had a cough.  His weight was around 
193.  An upper respiratory infection was diagnosed.  In 
February 1994, he had complaints of chest congestion and 
weakness and was diagnosed with an upper respiratory 
infection.  A December 1996 record included the impression of 
bronchitis secondary to gastritis.  A July 1997 record 
indicated that there was minimal generalized abdominal 
tenderness, and no diarrhea was noted.  The impression was 
gastroenteritis, resolving.     

At the time of the September 1994 Persian Gulf examination, 
the veteran did not report any digestive or respiratory 
complaints.  Objective findings revealed that he was 185 
pounds and his chest was normal.  As for his lungs, a history 
of no smoking was reported, he denied cough or shortness of 
breath, his lungs were clear to auscultation and percussion 
without rales, rhonchi, or wheezes.  There was a negative 
history for the abdomen; it was flat without organomegaly, 
masses, or tenderness.  The bowel sounds were normoactive and 
there was no rebound tenderness.  The veteran indicated that 
he was in the oil burning fields for two months; it was pitch 
black during the day time.  He took nerve gas pills off and 
on.  He was in multiple dust and sand storms.  He had sandfly 
bites, but no serious reactions.  He frequently had diarrhea 
while he was there, but none since he returned.  The 
diagnosis included moderate obstructive ventilatory 
impairment, etiology unknown (contour of flow volume loop 
suggested upper airway obstruction).  

A September 1996 lay statement from C. P., the veteran's 
mother, indicated that the veteran began to experience 
medical problems in February 1993, which have occurred more 
frequently and have progressed into chronic problems.  Among 
other things, he experienced nausea, shortness of breath, and 
rapid weight and appetite loss, which caused her to question 
the condition of his respiratory system.  She also submitted 
several related news articles related to illnesses suffered 
by persons who served in the Persian Gulf.  Several other 
"buddy statements" submitted between September 1996 and 
January 1997 reiterated that the veteran's health was 
deteriorating, and he experienced weight loss and nausea.  A 
statement from E.M. indicated that the veteran's nausea began 
in February 1993 and his upper respiratory problems such as 
chest pains and lung weakness began in early 1994.   After a 
battery of tests, the doctors were unable to provide a 
diagnosis.  The conditions have caused weight loss and loss 
of appetite.  

A December 1996 statement from the After Hours Clinic 
included a diagnosis of bronchitis. 

On June 1997 VA examination, the veteran weighed 165 pounds 
and reported his maximum weight over the past year as 185 and 
his minimum weight as 165 to 170 pounds.  At the time of the 
examination, he was well developed and nourished.  During the 
respiratory examination, he indicated that he stopped smoking 
five years prior.  He had complaints of discomfort in his 
chest; it felt like he was congested.  This started in 1992-
1993 and was a continuous problem.  He stated that his lung 
weakness, chest pain, shortness of breath, and feelings of 
congestion were all the same symptoms that he used to 
describe his lung weakness.  The symptoms occurred about once 
or twice a month, were nonexertional, and lasted from a day 
up to two weeks.  He was not on any medication for this and 
there were no precipitating events.  His lungs were clear to 
auscultation and percussion without rales, rhonchi, or 
wheezes.  There was no prolongation of the expiratory phase.  
There was no increase in the AP diameter.  X-rays of the 
chest and sinuses were normal.  EKG and pulmonary function 
tests were normal.  During the digestive system examination, 
he indicated that his poor appetite began in 1992-1993.  He 
complained of constant nausea with no vomiting.  He would go 
a whole day without eating because he had no appetite.  He 
had no specific food intolerance.  His abdomen was flat 
without organomegaly, masses, or tenderness, and bowel sounds 
were normoactive.  An upper GI series revealed the stomach to 
be markedly abnormal with mucosal folds being thickened and 
many small punctuate collections of barium believed to be 
erosions and small ulcers.  There was a small deformity of 
the proximal duodenum consistent with duodenitis.  The 
examiner attributed the veteran's nausea, vomiting, weight 
loss, and loss of appetite symptoms as gastritis with 
erosions, ulcers, and duodenitis.  

On February 2006 VA examination, it was noted that the C-file 
was reviewed.  The veteran reported that he smoked a half a 
pack of cigarettes every three days and had been smoking for 
10 years.  The examiner noted that the veteran thought his 
gastrointestinal problems began about 10 years ago, but was 
very vague about the onset of the symptoms.  The symptoms 
included nausea and no appetite and would occur from time to 
time without any regular pattern.  He indicated that certain 
foods made him nauseated, but did not or was not able to 
describe what foods affected him.  He denied any problems 
with his bowels such as constipation or diarrhea and had no 
blood in his bowel movements.  He thought he lost weight, but 
his present weight was 204.6.  The examiner noted that at his 
last VA examination (June 1997) he weighed 185 so there was 
no documented weight loss problem.  The veteran indicated 
that he had spells two or three times a week, he did not see 
a doctor for these spells, and was not on any medication.  He 
indicated that he did not have a history of ulcer disease; an 
upper GI (in June 1997) showed gastritis and duodenitis.  He 
indicated that the episodes of nausea would last a half a day 
to a full day.  Maybe once a month he had abdominal cramping, 
but this was not associated with food, diarrhea, or 
constipation.  There were no identifiable precipitating 
factors.  The examiner noted that the history was very vague 
and nonspecific.  
The examiner noted in regards to the veteran's respiratory 
complaints, he was also very vague and nonspecific.  He 
indicated that he had shortness of breath once or twice a 
week or once a month and those symptoms began about 10 years 
ago.  He indicated that he took cold medication or an allergy 
medication on a daily basis, but could not recall the names.  
None of the medications were prescribed by a physician.  The 
last time he sought treatment for a lung problem was about a 
year ago and it was for a flu-type illness.  He had no 
symptoms associated with exercise and did not have any 
wheezing.  Sometimes he would have a sharp pain in his chest 
which did not radiate, persisted only momentarily, and was 
not brought on by anything.  He had no history of being 
hospitalized for his lung, respiratory, or digestive 
problems.  Laboratory and diagnostic testing revealed that 
PFTs were normal with a post bronchodilator level of 103 of 
predicted.  A chest x-ray was normal and a UGI was consistent 
with gastroesophageal reflux and gastritis.  

The examiner specifically commented that there were no 
findings on review of the C-file records that indicated that 
peptic ulcer disease was manifested within one year of the 
veteran's release from service.  Also, the veteran indicated 
that his present digestive symptoms began about 10 years ago 
which would place the onset of his symptoms several years 
after his discharge from service.  The examiner again noted 
that the veteran's complaints were very vague and there were 
neither specific physical findings nor diagnostic tests that 
indicated a diagnosis of a chronic respiratory condition.  
There were no objective findings to support a respiratory 
condition or symptoms that interfered with the veteran's 
ability to perform his activities of daily living or to work.  
There were no findings to support an undiagnosed respiratory 
or digestive illness, but for completeness sake a sonogram of 
the abdomen was scheduled.  An April 2006 sonogram of the 
gallbladder was unremarkable.  

III.  Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
peptic ulcer disease becomes manifest to a degree of 10 
percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  The term "qualifying chronic disability" 
means a chronic disability resulting from any of the 
following (or any combination of any of the following):

(1) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; or (2) Any diagnosed illness that the 
Secretary determines warrants a presumption of service-
connection; or (3) An undiagnosed illness in a veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:  (1) Fatigue 
(2) Signs or symptoms involving skin 
(3) Headache 
(4) Muscle pain
(5) Joint pain 
(6) Neurologic signs or symptoms 
(7) Neuropsychological signs or symptoms 
(8) Signs or symptoms involving the respiratory system (upper 
or lower) 
(9) Sleep disturbances 
(10) Gastrointestinal signs or symptoms 
(11) Cardiovascular signs or symptoms 
(12) Abnormal weight loss 
(13) Menstrual disorders.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The record shows that the appellant is a Persian Gulf War 
veteran and, therefore, that the initial threshold criterion 
is met for service connection for disabilities under the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

IV.  Analysis

Nausea, weight loss, diarrhea, and loss of appetite

The most recent VA examination (May 2006) revealed that the 
veteran currently has gastroesophageal reflux and gastritis 
(shown by diagnostic studies).  A prior VA examination (June 
1997) included diagnostic studies that revealed gastritis 
with erosions, ulcers, and duodenitis.  On June 1997 VA 
examination, the examiner attributed the veteran veteran's 
nausea, weight loss and loss of appetite symptoms as 
gastritis with erosions, ulcers, and duodenitis.  On May 2006 
VA examination, the veteran denied any problems with his 
bowels such as diarrhea.  The examiner indicated that since 
the veteran previously weighed 185 pounds (see June 1997 VA 
examination) and currently weighed 204.6, he did not have a 
weight loss problem.  The examiner noted that the veteran's 
complaints were very vague and nonspecific, he was not on any 
medications for the symptoms, nor did he see a doctor for any 
of the symptoms.  The examiner specifically stated that there 
were no findings to support an undiagnosed digestive illness.  
To the extent that the claimed symptoms either no longer 
exist or have been attributed by a VA physician to a defined 
diagnosis, gastritis with erosions, ulcers, and duodenitis, 
service connection under the provisions of § 3.317 is not 
warranted.  As gastritis, ulcers and duodenitis are known 
clinical diagnoses (with known causes), the presumptive 
provisions afforded for undiagnosed illnesses in veterans who 
served in the Persian Gulf area during the Persian Gulf War 
era (38 U.S.C.A. § 1117; 38 C.F.R. § 3.317) do not apply.  In 
addition, the veteran's gastritis with erosions, ulcers, 
duodenitis, and gastroesophageal reflux were not manifested 
during service and there is no competent evidence of record 
that relates the diagnosed disorders to his active service or 
to any disease or injury therein.  The veteran allegations 
and those of his mother and his peers that these symptoms are 
somehow related to his active service are not supported by 
the medical evidence and as laypersons; they are not 
competent to comment on the etiology.  See Espiritu, supra.  

On May 2006 VA examination, the examiner specifically noted 
that there were no findings on review of the C-file that 
indicated that peptic ulcer disease was manifested within one 
year of the veteran's release from active service.  
Consequently, presumptive service connection for peptic 
ulcers as a chronic disability under 38 U.S.C.A. § 1112, 
38 C.F.R. §§ 3.307, 3.309 is also not warranted.  

There is a preponderance of the evidence against the claim, 
hence it must be denied.  

Lung weakness and chest pain

Although the veteran, his mother, and his peers contend that 
the veteran's symptoms of shortness of breath, chest pains, 
and lung weakness are related to his active service, such 
contentions are not supported by the medical evidence and as 
laypersons, they are not competent to comment on the 
etiology.  See Espiritu, supra.  

As set forth, payment of VA disability compensation under the 
provisions of 38 C.F.R. § 3.317 requires objective 
indications of chronic disability.  A May 2006 VA examination 
revealed that there were neither specific physical findings 
nor diagnostic tests that indicated that the veteran had a 
chronic respiratory condition.  There also were no findings 
to support an undiagnosed respiratory illness.  In the 
absence of specific verification that the veteran does indeed 
have a chronic respiratory disorder, the criteria of § 3.317 
are not met.  Service connection for a chronic respiratory 
disorder on that basis is denied.  

Because the evidence does not show that a chronic respiratory 
disorder began in service or is otherwise attributable to 
service, service connection on the basis of direct service 
incurrence must also be denied.

The Board finds that there is a preponderance of the evidence 
against the veteran's claim, hence it must be denied. 


ORDER

Service connection for nausea, weight loss, diarrhea, and 
loss of appetite due to an undiagnosed illness is denied.

Service connection for lung weakness and chest pain due to 
undiagnosed illness is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


